In the

         United States Court of Appeals
                        For the Seventh Circuit
                            ____________________ 
No. 16‐1195 
WOMEN’S HEALTH LINK, INC., 
                                                           Plaintiff‐Appellant, 

                                          v. 

FORT WAYNE PUBLIC TRANSPORTATION CORP., 
                                    Defendant‐Appellee. 
                            ____________________ 

              Appeal from the United States District Court for the 
               Northern District of Indiana, Fort Wayne Division. 
              No. 1:14‐cv‐00107‐RLM — Robert L. Miller, Jr., Judge. 
                            ____________________ 

             ARGUED JUNE 2, 2016 — DECIDED JUNE 22, 2016 
                      ____________________ 

   Before  POSNER  and  SYKES,  Circuit  Judges,  and  YANDLE, 
District Judge.*  
    POSNER,  Circuit  Judge.  The  defendant,  colloquially  re‐
ferred  to  as  “Citilink,”  is  a  municipal  corporation  that  pro‐
vides bus service in Fort Wayne, Indiana, and also has regu‐
latory  authority  over  advertisements  both  inside  the  buses 
and on the buses’ exterior. The plaintiff is a nonprofit corpo‐

*    Of the Southern District of Illinois, sitting by designation.  
2                                                         No. 16‐1195 


ration  (which  we’ll  call  Health  Link  for  the  sake  of  brevity) 
that provides health care for women in Fort Wayne. It want‐
ed to post the following advertisement in Citilink’s buses: 




                                                                         
    Citilink  refused  to  allow  the  ad  to  be  posted.  It  forbids 
public service ads that “express or advocate opinions or po‐
sitions  upon  political,  religious,  or  moral  issues.”  Although 
the proposed ad did not express or advocate any such opin‐
ion  or  position,  Citilink  discovered  that  Health  Link,  alt‐
hough  it  provides  a  variety  of  uncontroversial  health  ser‐
vices,  mainly  in  the  form  of  referrals  to  providers  of  health 
care,  is  pro‐life  and  so  suggests  (though  not  in  the  ad)  that 
women  with  unplanned  or  crisis  pregnancies  consider 
health  care  and  related  services  that  provide  alternatives  to 
abortion, such as adoption counseling. Since abortion is gen‐
erally  regarded  as  a  moral  issue,  Citilink  concluded  that 
Health Link’s proposed ad was ineligible to appear in or on 
Citilink  buses,  even  though  the  ad  itself—as  any  reader  of 
No. 16‐1195                                                         3 


this  opinion  can  see—contains  not  the  faintest  reference  to 
abortion or its alternatives. 
     Furthermore, anyone seeing the ad (were it to be posted 
in  the  bus)  who  navigated  to  its  Web  address—
womenshealthlink.org  (visited  June  22,  2016,  as  were  the 
other websites cited in this opinion)—would find no sugges‐
tion that Health Link is pro‐life without clicking, in the web‐
site, a link  labeled “Get Help,” and then within “Get Help” 
another  link,  labeled  “Diaper  Project,”  where  the  viewer 
learns  that  Health  Link  gives  diapers  to  pregnant  women 
who carry their babies to term rather than aborting them. In 
a pamphlet available for download, underneath the heading 
“Help You Can Count On—Medical,” the words “abortion” 
and “adoption” appear, but just the words—there is no am‐
plification. And finally in a link labeled “About Us” appears 
the  statement  that  “Women’s  Health  Link  is  leading  Fort 
Wayne  to  become  a  community  of  choice  for  life  affirming 
healthcare for young women,” but “life affirming” is not de‐
fined,  nor  does  it  necessarily  refer  to  abortion,  see,  e.g., 
“Life‐Affirming,” Merriam‐Webster Dictionary, www.merriam
‐webster.com/dictionary/life‐affirming.  Absent  from  the 
website (as from the ad) is any discussion of abortion. 
     The basis on which Citilink refused to allow the ad to be 
posted in its buses appears to have been the mention of “life 
affirming  healthcare”  or  more  likely  a  connection  between 
Health  Link  and  Allen  County  Right  to  Life—the  person 
who first emailed Citilink about the ad did so from an Allen 
County  Right  to  Life  email  account,  and  the  two  organiza‐
tions  share  a  street  address.  Yet  neither  the  ad  nor  Health 
Link’s website mentions Allen County Right to Life, though 
the link between the two entities was a clue that “life affirm‐
4                                                        No. 16‐1195 


ing healthcare” in Health Link’s website might well be a pro‐
life slogan. 
      It  is  against  this  background  that  Health  Link  has  sued 
Citilink charging it with, among other violations of constitu‐
tional  rights,  arbitrarily  denying  freedom  of  expression,  the 
arbitrariness  consisting  in  the  fact  that  Health  Link’s  pro‐
posed ad complies fully with the conditions set forth in Citi‐
link’s rules. It is a public service announcement that does not 
so  much  as  hint  at  advocating  or  endorsing  any  political, 
moral, or religious position. Even if one goes behind the ad 
to  the  organization’s  website,  one  must  go  to  the  mission 
statement and the “Diaper Project” pages for an indication of 
a  pro‐life  position.  Yet  the  district  judge  granted  summary 
judgment in favor of Citilink. He shouldn’t have. 
     The parties have treated us to an unedifying tour of what 
is  called  “forum  analysis.”  As  we  explained  in  Illinois 
Dunesland  Preservation  Society  v.  Illinois  Dept.  of  Natural  Re‐
sources,  584  F.3d  719,  722–24  (7th  Cir.  2009),  the  Supreme 
Court has created a methodology for analyzing the public’s 
right  to  access  government  property  for  expressive  purpos‐
es,  where  “forum”  denotes  public  property  usable  for  ex‐
pressive activity by members of the public (“private speech” 
in  forum  jargon).  The  methodology  distinguishes  a  “tradi‐
tional public forum” from a “designated public forum” and 
both from a “nonpublic forum.” See Perry Education Associa‐
tion  v.  Perry  Local  Educators’  Association,  460  U.S.  37,  44–46 
(1983). 
    A traditional  public forum is a street,  sidewalk, or  park, 
or  some  other  type  of  public  property  that  like  a  street, 
sidewalk,  or  park  has  for  a  very  long  time  (“time  out  of 
mind,” as some cases put it, or “from time immemorial,” as 
No. 16‐1195                                                            5 


others  say)  been  used  for  expressive  activity,  such  as 
marches, picketing, and leafletting. See, e.g., id. at 45. A des‐
ignated public forum, illustrated by a public theater, is a fa‐
cility  that  the  government  has  created  to  be,  or  has  subse‐
quently opened for use as, a site for expressive activity. Usu‐
ally,  as  in  the  case  of  a  public  theater,  “designated  forums” 
are available for specified forms of private expressive activi‐
ty or at specified times: plays, in the case of a theater, rather 
than  political  speeches.  Such  limitations  are  permitted;  the 
public owner of a theater need not throw it open for political 
rallies even though it is physically suited for being so used. 
But  the  government  is  not  allowed  to  discriminate  among 
the  plays  performed  in  the  theater  on  the  basis  of  the  ideas 
or  opinions  that  the  plays  express.  See  Southeastern  Promo‐
tions, Ltd. v. Conrad, 420 U.S. 546, 559 (1975). “Once a forum 
is opened up to assembly or speaking by some groups, gov‐
ernment may not prohibit others from assembling or speak‐
ing  on  the  basis  of  what  they  intend  to  say.”  Police  Dept.  of 
City of Chicago v. Mosley, 408 U.S 92, 95–96 (1972). 
     The  third  category—the  “nonpublic  forum”—consists  of 
government‐owned  facilities  like  the  Justice  Department’s 
auditorium that could be and sometimes are used for private 
expressive activities but are not primarily intended for such 
use. Government can limit private expression in such a facil‐
ity to expression that furthers the purpose for which the fa‐
cility was created. Cornelius v. NAACP Legal Defense & Educa‐
tional Fund, Inc., 473 U.S. 788, 800 (1985). 
    Some  decisions  recognize  a  fourth  category,  variously 
called  a  “limited  designated  public  forum”  (what  Shake‐
speare’s Polonius would have called “a vile phrase”), a “lim‐
ited public forum,” or a “limited forum.” The terms denote a 
6                                                         No. 16‐1195 


public facility limited to the discussion of certain subjects or 
reserved  for  some  types  or  classes  of  speaker,  such  as  an 
open  space  in  a  state  university  in  which  members  of  the 
university  community  and  their  guests—but  not  uninvited 
outsiders—are  allowed  to  give  talks.  See  Gilles  v.  Blanchard, 
477 F.3d 466, 473–74 (7th Cir. 2007). 
     It  is  difficult  to  discern  the  difference  between  such  re‐
strictions and the selection that the director of a state theater 
has  to  make  among  theater  groups  clamoring  for  access  to 
the  stage.  Indeed  it  is  rather  difficult  to  see  what  work  “fo‐
rum analysis” in general does. It is obvious both that every 
public site of private expression has to be regulated to some 
extent  and  that  the  character  of  permitted  regulation  will 
vary  with  the  differences  among  the  different  types  of  site. 
Street demonstrations have to be regulated to prevent block‐
ing traffic, and the use of a state theater has to be regulated 
to  ration  the  use  of  a  limited  facility  and  maintain  quality, 
and  obviously  the  regulations  will  be  very  different.  The 
constant,  however,  is  that  regulation  is  not  to  be  used  as  a 
weapon  to  stifle  speech  just  because  it  is  unpopular.  And 
that means that we don’t have to decide which type of forum 
makes  the  best  fit  with  the  display  surfaces  in  and  on  Citi‐
link’s  buses;  for  its  refusal  to  allow  Health  Link’s  ad  to  be 
displayed is an unjustifiable, because arbitrary and discrimi‐
natory, restriction of free speech.  
   We  remind  the  reader  that  the  refusal  to  publish  the  ad 
had nothing to do with its contents, which are as we’ve seen 
innocuous.  Compare  American  Freedom  Defense  Initiative  v. 
Suburban  Mobility  Authority  for  Regional  Transportation 
(SMART),  698 F.3d  885, 888, 892–96 (6th Cir.  2012), uphold‐
ing a transit authority’s decision to bar, as a violation of the 
No. 16‐1195                                                           7 


authority’s  ban  on  political  and  moral  advertisements,  an 
advertisement that read: “Fatwa on your head? Is your fami‐
ly or community threatening you? Leaving Islam? Got Ques‐
tions?  Get  Answers!  RefugefromIslam.com.”  Health  Link’s 
ad, in contrast to the Fatwa ad, is not  political, religious, or 
moral––types of ad that Citilink bans, whether validly or in‐
validly, from its buses. 
    We know that Health Link is pro‐life, but nothing in the 
ad reveals that, and Citilink’s official “Policy Governing All 
Advertising  in  or  upon  Citilink  Vehicles  and  Facilities”  is 
limited to material forbidden to be contained in ads in or on 
its buses. Prohibited is an advertisement that “contains pro‐
fane language,” or “contains an image or description of vio‐
lence,”  or  constitutes  “material  that  incites,  describes,  de‐
picts, or represents sexual activities or images or description 
of  human  sexuality  or  anatomy  in  a  way  that  the  average 
adult, applying contemporary community standards, would 
find  appeals  to  the  prurient  interest,”  or  is  libelous,  or  en‐
courages  passengers  on  Citilink’s  buses  to  disregard  transit 
safety, and so on. There is nothing wrong with these prohibi‐
tions.  Government  is  not  required  to  allow  every  interior 
surface  of  a  government  facility  to  be  plastered  over  with 
obscene,  libelous,  threatening,  vicious,  or  bigoted  placards 
and  pictures.  Lehman  v.  City  of  Shaker  Heights,  418  U.S.  298 
(1974); Illinois Dunesland Preservation Society v. Illinois Dept. of 
Natural Resources, supra, 584 F.3d at 724. But none of the pro‐
hibitions  listed  in  Citilink’s  unexceptionable  table  of  exclu‐
sions is violated by Health Link’s proposed ad, the banning 
of which can only be deemed discriminatory. 
   Nothing in Citilink’s statement of policy suggests a con‐
cern  with  what  may  lie  behind  an  innocuous  ad—which 
8                                                        No. 16‐1195 


might be a website containing forbidden matter or an organ‐
ization  that  violated  one  or  more  of  the  restrictions  in  Citi‐
link’s advertising policy. Nothing in Health Link’s proposed 
ad  violates  any  of  the  restrictions.  Probably  nothing  in  its 
website  either,  but  the  website’s  content  is  irrelevant  be‐
cause,  to  repeat,  Citilink’s  policy  does  not  extend  to  web‐
sites. 
     And if one looks up the list of organizations permitted to 
advertise  in  or  on  Citilink’s  buses,  one  finds  a  number  that 
for aught that appears engage in activities that could be con‐
sidered to be, or to have a flavor of, the moral, the religious, 
or  the  political,  including  services  for  immigrant  communi‐
ties,  a  crusade  against  crime,  advocacy  of  vaccination,  pro‐
motion of health care, get‐out‐the‐vote campaigns, and a law 
firm that specializes in disability cases and advertises itself—
in  apparent  violation  of  Citilink’s  ad  policy—as  consistent 
with “Christian character.” Above all, Citilink allows United 
Way  to  advertise  in  its  buses  even  though  the  website  of 
United Way of Allen County lists a number both of abortion 
providers,  and  of  health  services  that  have  a  “pro‐life  per‐
spective”—and  some  local  United  Ways  have  provided  fi‐
nancial support for Planned Parenthood. 
    But this is an aside. What is important is not what other 
advertisers are permitted to do but that Citilink’s ad censor‐
ship  policy  is  limited  to  ad  content,  and  the  content  of 
Health Link’s proposed ad lacks the faintest suggestion of a 
political,  religious,  or  moral  aim  or  agenda.  The  district 
judge  missed  this  essential  point,  stating  that  Citilink’s  “re‐
strictions  on non‐commercial,  political, religious, and  moral 
speech  apply  to  the  advertiser,  not  to  the  service  providers 
listed  on  their  websites.”  No,  the  restrictions  are  limited  to 
No. 16‐1195                                                             9 


the advertisement; and the ban on non‐commercial speech in 
the bus ads is inapplicable to public service announcements, 
such as Health Link’s proposed ad.  
    Once  a  government  entity  has  created  a  facility  (the  ad 
spaces  in  and  on  its  buses,  in  this  case)  for  communicative 
activity,  it  “must  respect  the  lawful  boundaries  it  has  itself 
set.”  Rosenberger  v.  Rector  &  Visitors  of  University  of  Virginia, 
515 U.S. 819, 829 (1995). Citilink’s refusal to post the ad was 
groundless discrimination against constitutionally protected 
speech.  Cf.  Shuttlesworth  v.  City  of  Birmingham,  394  U.S.  147 
(1969).  
    The  judgment  in  favor  of  Citilink  is  reversed  with  in‐
structions  to  enter  judgment  for  the  plaintiff  enjoining  Citi‐
link’s refusing to post the plaintiff’s proposed ad in its buses.